Citation Nr: 0013095	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  93-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a throat 
disability, including tonsillitis with a tonsillectomy and 
throat cancer, to include as a residual of exposure to 
ionizing radiation.

3.  Entitlement to service connection for multiple tumors, 
including of the sinuses, to include as a residual of 
exposure to ionizing radiation.

4.  Entitlement to service connection for a sleep disorder, 
to include as a residual of exposure to ionizing radiation. 

5.  Entitlement to service connection for disability 
manifested by joint pain, to include as a residual of 
exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to February 
1950 and from April 1952 to March 1954.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1997, at which time it was remanded 
for further development.  

In February 1994 and March 1997, the veteran had personal 
hearings before undersigned Members of the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the back disability appeal has been obtained 
by the RO.

2.  A chronic back disorder has not been shown to be 
etiologically related to either period of active service.

3.  The claim of entitlement to service connection for a 
throat disability, including tonsillitis with a tonsillectomy 
and throat cancer, to include as a residual of exposure to 
ionizing radiation, is not plausible.

4.  The claim of entitlement to service connection for 
multiple tumors, including of the sinuses, to include as a 
result of exposure to ionizing radiation, is not plausible.

5.  The claim of entitlement to service connection for a 
sleep disorder, to include as a residual of exposure to 
ionizing radiation, is not plausible.

6.  The claim of entitlement to service connection for a 
disorder manifested by joint disability, to include as a 
residual of exposure to ionizing radiation, is not plausible.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

2.  The claim of entitlement to service connection for a 
throat disability, including tonsillitis with a tonsillectomy 
and throat cancer, to include as a residual of exposure to 
ionizing radiation, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
multiple tumors, including of the sinuses, to include as a 
residual of exposure to ionizing radiation, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
sleep disorder, to include as a residual of exposure to 
ionizing radiation, is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
disability manifested by joint pain, to include as a residual 
of exposure to ionizing radiation, is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
multiple disabilities.  Service connection connotes many 
factors, but basically, it means that the facts, shown by the 
evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with service 
in the Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1999).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately 

supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain disabilities, such as arthritis, service connection 
may be presumed when that disability is shown to a degree of 
10 percent or more within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

I.  The Back

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a back 
disability is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In June 1998, a VA 
orthopedic examiner concluded that it was at least as likely 
as not that the veteran had a pre-service back disability 
which underwent a permanent increase in severity as the 
result of two back injuries in service.  Such evidence is 
presumed credible in determining whether the claim is at 
least plausible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1993).  That presumption, however, does not extend to the 
weighing and evaluation of the evidence in assessing the 
merits of the claim.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  

The service medical records for the veteran's first period of 
active duty are completely negative for any complaints or 
clinical findings of a back disability of any kind.  
Examination of the spine, including the bones, joints and 
muscles, as noted in the report of physical examination for 
separation from Naval service, in January 1950, revealed no 
abnormality.  On physical examination for entrance into the 
Army for his second period of active duty, in April 1952, it 
was noted the veteran had injured his back one year earlier 
and could not lift.  Although there was no objective evidence 
reported as to the nature or extent of that injury or to the 
nature or extent of any resulting back disability, other than 
as manifested by an inability to lift, such evidence shows 
that his back was not in sound physical condition, to that 
extent, prior to his entry into service in 1952.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 1991).  Indeed, the examiner 
recognized the veteran's pre-service back problems (which 
were the only abnormalities reported on his April 1952 
service entrance examination), when he assigned a numerical 
designation of 3 under "P" on the veteran's physical 
profile, i.e., PULHES.  (PULHES is the six categories into 
which a physical profile is divided.  "P" stands for 
"physical capacity or stamina"; the "U" stands for "upper 
extremities"; the "L" stands for "lower extremities"; the "H" 
stands for "hearing and ear" the "E" stands for "eyes"; and 
the "S" stands for "psychiatric.  McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993); Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).)  As a residual disorder of back injury, 
manifested by an inability to lift, was the only identified 
physical deficiency noted at that time, not only does the 
numerical designation of 3 indicate impairment with respect 
to the veteran's back (See, e.g., Odiorne at 458), it 
provides a baseline against which to measure his level of 
back disability.  The question, then, is whether the 
veteran's back disability was aggravated by service.  In a 
report of a June 1952 request for radiographic examination of 
the dorsal and lumbosacral spine segments, it was noted as 
pertinent clinical history that a motor hoist had fallen on 
the veteran's back approximately one year earlier.  X-ray 
examination in June 1952 showed no bony abnormality of the 
thoracic or lumbosacral spine segment.  

During his personal hearings, the veteran acknowledged that 
prior to entry into his second period of service, he had 
injured his back and that his back was bothering him when he 
entered service.  He also testified, however, that he had 
injured his back on two occasions in service and that those 
injuries had caused an increase in disability.  In this 
regard, he noted that his back had bothered him ever since.  
Numerous family members and friends have also attested to his 
continuous back pain since his discharge from service.  The 
veteran reported that he had submitted a claim for his back 
disability as early as 1954; however, the only evidence of 
record of a claim during that time was for dental disability.  
A claim of entitlement to service connection for back 
disability was not received until 1992.


Although the veteran reports that he injured his back during 
basic training, and there is evidence in support of a back in 
injury in service in November 1953, (the veteran's December 
1953 letter from Korea), the clinical reports during service 
remain negative for any back injury or chronic increase in 
the pre-service back pathology.  Indeed, in June 1952, X-rays 
of the veteran's thoracic and lumbosacral spines were 
negative for any bony abnormalities.  Moreover, during his 
March 1954 service separation examination, his spine was 
reported as normal.  In fact, the numerical designation under 
"P" on his physical profile (PULHES) improved from a 3 to a 
1, indicating a high level of medical fitness.  McIntosh at 
555 and Odiorne at 457.  

No further back disability was clinically documented until 
1967 when the veteran began treatment with John J. Murphy, 
D.C., for low back disability, diagnosed as vertebrogenic 
syndrome (See Dr. Murphy's statement, dated in February 
1992).  More recent records, such as the report of the 
February 1998 VA orthopedic examination, show that the 
veteran's current back disability consists of chronic 
lumbosacral strain, degenerative joint disease (arthritis) of 
the lumbosacral spine, and the residuals of an old 
compression fracture at L2.  Although the VA examiner 
suggests that the veteran's back disorder underwent a 
permanent increase in disability, as the result of additional 
back injuries sustained in service, that conclusion is simply 
not supported by the evidence of record as noted above.  
Rather, the examiner's conclusion is based on the history 
reported by the veteran.  A lay history, however, is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  In this regard, it 
should be noted that lay personnel are qualified only to 
report symptoms that are capable of lay observation.  They 
are not qualified to render opinions which require medical 
expertise, such as the diagnosis or etiology of a particular 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Absent any competent medical evidence that the 
veteran's pre-service back disorder underwent a chronic 
increase in disability as the result of service, the Board is 
of the opinion that preponderance of the evidence is against 
the veteran's claim for entitlement to service connection.

II.  The Radiation Claims

The veteran contends that the other disabilities for which he 
seeks service connection (i.e. throat cancer; multiple 
tumors; a sleep disorder; and disability manifested by joint 
pain), are the result of service, to include his exposure to 
radiation during atomic testing in the South Pacific in the 
late 1940's.  

As above, the threshold question is whether the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, that 
is, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, VA has no duty to 
assist in the development of that claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a claim of service connection on a non-
presumptive direct incurrence basis to be well grounded, 
there must be competent evidence of current disability (a 
medical diagnosis), incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  It must be emphasized that this burden may 
not be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Service connection may be presumed for certain diseases which 
result from participation in radiation risk activity.  They 
are leukemia (other than chronic lymphocytic leukemia), 
cancer of the thyroid, cancer of the breast, cancer of the 
pharynx, cancer of the esophagus, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, or cancer of the 
urinary tract.  38 U.S.C.A. § 1112(c) (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(d) (1999).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
§ 3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1) (1999).  For the purposes of 
that regulation radiogenic disease means a disease that may 
be induced by ionizing radiation, to include leukemia (other 
than chronic lymphocytic leukemia), thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid cancer, and tumors of the brain and central 
nervous system, cancer of the rectum, lymphomas other than 
Hodgkin's disease, prostate cancer, and any other cancers.  
38 C.F.R. § 3.311(b)(2) (1999).  A claim based on any other 
disease will be considered under the provisions of 38 C.F.R. 
§ 3.311 provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

With the exception of throat cancer, a review of the evidence 
is negative for any finding that any disability it issue may 
be presumed to be the result of radiation risk activity or 
has been shown to be a radiogenic disease.  Accordingly, 
there is no plausible basis for service connection for any of 
the claimed disabilities, other than throat cancer, under 
38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.307, 3.309(d) or under 
38 C.F.R. § 3.311.  

During the pendency of this appeal, the United States Court 
of Appeals for the Federal Circuit determined that section 5 
of the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2725, 2727-29 
(1984), did not preclude, or authorize VA to preclude, a 
veteran from proving that he has a disability as a result of 
exposure to ionizing radiation under the provisions of 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), despite the fact 
that the claimed disability is not a potentially radiogenic 
disease under 38 C.F.R. § 3.311b (now § 3.311).  Combee v. 
Brown, No. 93-7107 (Fed.Cir. Sept. 1, 1994), reversing in 
part Combee v. Principi, 4 Vet. App. 78 (1993). 

A.  Throat Disability

In this case, there is no competent medical evidence of 
throat cancer in or after service.  Although the veteran 
maintains that he had surgery for throat cancer shortly after 
service, and such has been reported as medical history, that 
surgery was, in fact, a tonsillectomy performed in 1959 at 
St. Francis Hospital in Wichita.  There was no evidence of 
throat cancer reported in association with that surgery.  
There is no competent evidence linking any disability which 
necessitated a tonsillectomy with service.

There being no competent medical evidence of throat cancer in 
or after service, or current throat disability related to 
service by competent evidence, the Board is of the opinion 
that the claim for service connection for that disorder is 
not plausible and, therefore not well grounded.  

B.  Multiple Tumors, including Those of the Sinuses

The evidence shows that in February 1979, the veteran 
underwent excision of an extensive papillomatous lesion from 
he left cartilaginous nasal septum.  In November 1996, he 
underwent excision of multiple skin lesions from various 
areas of his head and face.  Those lesions were diagnosed as 
irritated seborrheic keratosis; actinic keratosis; and 
actinic keratosis with ulceration.  In no case was there any 
evidence that any of those lesions were related to service in 
general or to radiation exposure in particular.  Accordingly, 
the claim of entitlement to service connection for multiple 
tumors is also not well grounded.

C.  The Sleep Disorder

Although the veteran has testified that he does have a sleep 
disorder, the claims file is completely negative for any 
competent medical evidence of a sleep disorder in or after 
service.  Therefore, that claim for service connection is 
also not well grounded.  

D.  Joint Disability

There is no evidence of joint disability of any kind in 
service.  Such disability, including arthritis of the spine 
and right elbow (See record from Tom Coker, M.D., dated in 
July 1996) and the residuals of an old compression fracture 
of L2 and chronic lumbosacral strain (VA examination report, 
dated in February 1998), was not clinically recorded until 
many years after service.  Not only is there no evidence that 
any of those disabilities are related to exposure to ionizing 
radiation, there is no evidence that any of them are in any 
way related to service or manifest to a compensable degree 
within the first year after the veteran's discharge from 
either period of service.  Accordingly, the claim of 
entitlement to service connection for disability manifested 
by joint pain is not plausible for the purposes of service 
connection.

E.  Additional Procedural Concerns

Inasmuch as the veteran has not presented well grounded 
claims that the foregoing disabilities could be related to 
service, in general and to inservice radiation exposure in 
particular, the Board does not need to reach the question of 
whether he, in fact, had such exposure.  In this regard, the 
Board recognizes that the veteran has submitted extensive 
copies of texts and records of hearings concerning radiation 
exposure; however, they do not identify the veteran or 
otherwise deal specifically with his case.  


Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran, in the Statement of the 
Case (SOC), in Supplemental Statements of the Case (SSOC's), 
and in the Board Remand.  Moreover, the veteran has not cited 
any outstanding evidence which could support his claim.  
Consequently, the Board is of the opinion that there is no 
need to further inform the veteran of the evidence necessary 
to render the claims well grounded.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a throat disability, 
including tonsillitis with a tonsillectomy and throat cancer, 
to include as a residual of exposure to ionizing radiation, 
is denied.

Entitlement to service connection for multiple tumors, 
including of the sinuses, to include as a residual of 
exposure to ionizing radiation, is denied.

Entitlement to service connection for a sleep disorder, to 
include as a residual of exposure to ionizing radiation, is 
denied. 


Entitlement to service connection for disability manifested 
by joint pain, to include as a residual of exposure to 
ionizing radiation, is denied.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


________________________		__________________________
  ROBERT E. SULLIVAN		       DAVID C. SPICKLER
Member, Board of Veterans' Appeals	               Member, 
Board of Veterans' Appeals

 

